DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest the newly amended claims … identifying respective container images that have more than a specified amount of usage and less than a specified amount of usage resulting in identified common container images and identified uncommon container images, respectively, the amount of usage indicating a total number. of deployments, total number of organizations that have deployed a container image of the container images, and a number of users of the container image; receiving, from a container monitor, container actions of an application operating in a container deployed using an identified common container image of the identified common container images……in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.
Therefore, claims 2-7, 9-14, 16-20 are allowable as being dependent upon independent claims 1, 9, 15.




Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to secure container operation.

Levin et al (Pub. No. US 2018/0144123); “Networking-Based Profiling of Containers and Security Enforcement”;
-Teaches detecting certain vulnerabilities to profile the container images…see par. 40-42.


Morello et al (Pub. No US 2018/0260574); “Runtime Detection and Mitigation of Vulnerabilities in Application Software Containers”; 
-Teaches upon detection of an unauthorized action indicating a vulnerability in an APP container, the detector container is configured to generate and report a detection event to the console device…see par. 44-45.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499